401 F.3d 1007
UNITED STATES OF America, Plaintiff—Appellee,v.Alfred Arnold AMELINE, Defendant—Appellant.
No. 02-30326.
United States Court of Appeals, Ninth Circuit.
March 11, 2005.

Lori Harper Suek, Esq., Office of the U.S. Attorney, Great Falls, MT, Michael Rotker, Washington, DC, for Plaintiff-Appellee.
Steven F. Hubachek, Esq., Federal Defenders of San Diego, Inc., San Diego, CA, for Defendant-Appellant.
David M. Porter, Esq., Federal Public Defender's Office, Sacramento, CA, Anthony R. Gallagher, Esq., Federal Defenders of Montana, Great Falls, MT, for Amicus.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.